OPINION — AG — ** AD VALOREM TAXATION — CERTIFICATES OF ERROR ** THAT NEITHER 68 O.S. 12642 [68-12642] NOR ANY OTHER VALID STATUTE IN EFFECT WHILE 68 O.S. 12642 [68-12642] WAS IN FORCE, FROM FEBRUARY 26, 1916 TO APRIL 10, 1933, AUTHORIZED BOARDS OF COUNTY COMMISSIONERS TO ISSUE, OR TO ORDER THE ISSUANCE OF, CERTIFICATES OF ERROR REDUCING, AS OF THE DATE OF WHICH SUCH PROPERTY WAS ASSESSED ACCORDING TO STATUTE, THE ASSESSED VALUATION OF PROPERTY WHICH WAS SUBJECT TO TAXATION FOR SUCH YEAR; THAT, INSOFAR AS NEITHER 68 O.S. 12638 [68-12638] AND 68 O.S. 12639 [68-12639] MIGHT BE SAID TO AUTHORIZE BOARD OF COUNTY COMMISSIONERS, AFTER AN ASSESSMENT OF PROPERTY WHICH WAS SUBJECT TO TAXATION FOR THE YEAR FOR WHICH SUCH ASSESSMENT WAS MADE HAD BEEN FINALLY ADJUSTED AND EQUALIZED, TO REDUCE SUCH ASSESSMENT AND/OR THE TAXES BASED THEREON, THE SAME WOULD BE UNCONSTITUTIONAL AND VOID AS VIOLATIVE OF ARTICLE V, SECTION 53 OF THE CONSTITUTION; AND THAT ANY ORDER OF A BOARD OF COUNTY COMMISSIONERS DIRECTING THE ISSUANCES OF A CERTIFICATE OF ERROR, AND THE CERTIFICATE OF ERROR BASED THEREON, REDUCING ANY SUCH ASSESSMENT AND/OR THE TAXES BASED THEREON, WOULD BE VOID AND INEFFECTIVE, AND THE TAXES PURPORTEDLY CANCELED UNDER ANY SUCH ORDER AND CERTIFICATE WOULD PROPERLY BE RESTORED TO THE TAX ROLLS AS UNPAID TAXES. (AD VALOREM TAXATION, ERRORS) CITE: 68 O.S. 15.8 [68-15.8] 68 O.S. 15.55 [68-15.55], 68 O.S. 15.56 [68-15.56] 68 O.S. 184 [68-184], ARTICLE V, SECTION 53, ARTICLE X, SECTION 8 NOTE: CODIFICATION MISTAKE. ALL 68 O.S. 12642 [68-12642] [68-12642] RELATES TO THE OLD STATUTES CODIFICATION) (JAMES C. HARKIN)